DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Amendment filed 01/04/2022.  Claims 1-23 are pending.  Claims 3 and 15 have been canceled.  Claims 21-23 are new.  Claims 1, 9, and 17 have been written in independent form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-8, and 17-23 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC § 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first and second steering lines to be linearly displaced to steer the kite toward the UAV for recovery thereof" in lines 8-9.  This limitation is vague and indefinite.  What does the phrase "to be" mean?  Does it mean that the first and second steering lines are not currently displaced, and that they will be displaced at a future time?  Is the 
Additionally, claims 2, 4-8, and 21-23 are rejected because they depend from an indefinite parent claim.
Claim 17 recites the limitation "the first and second steering lines to be linearly displaced to move the kite toward the UAV" in lines 7-8.  This limitation is similar to the rejected limitation recited in claim 1 hereinabove, and is similarly rejected.
Additionally, claims 18-20 are rejected because they depend from an indefinite parent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-10, and 22-23 is/are rejected under 35 USC § 102(a)(1) as being anticipated by McDonnell, U.S. Patent Application Publication 20050017129 A1 (hereinafter called McDonnell).
Regarding claim 1, as best understood, McDonnell teaches an apparatus to recover an unmanned aerial vehicle (UAV) during flight, the apparatus comprising:
a tether line (See e.g., FIG. 1 element 4);
(See e.g., FIG. 25A elements 232, 234; ¶s [0058] & [0109]-[0110], where control lines also teach first and second steering lines);
a tensioner (See e.g., FIG. 1 element 6) operatively coupled to the tether line; and
a kite (See e.g., FIG. 1 element 8; page 13 left-hand column line 19; page 13 right-hand column line 24; [0112]) operatively coupled to the tether line to support the tether line for recovery of the UAV, the first and second steering lines operatively coupled to the kite (See e.g., ¶s [0109]-[0111]), the first and second steering lines to be linearly displaced to steer the kite toward the UAV for recovery thereof (See e.g., FIG. 25A; ¶s [0109]-[0111]).
Regarding claim 2, McDonnell teaches wherein the kite includes a parafoil kite (See e.g., FIG. 25A element 244; ¶s [0111]-[0112]).
Regarding claim 8, McDonnell teaches wherein the tensioner is to maintain the tether line within a desired tension range prior to contact of the UAV with the tether line (See e.g., FIG. 1; ¶ [0107], where the manner in which the tow line, i.e., the tether line is maintained by the winch, i.e., the tensioner to maintain the parasail, i.e., the kite, at a constant altitude prior to the arrestment teaches the instant claim limitations).
Regarding claim 9, McDonnell teaches a method of recovering an unmanned aerial vehicle (UAV) during flight, comprising:
suspending a tether line (See e.g., FIG. 1 element 4) via a kite (See e.g., FIG. 1 element 8; page 13 left-hand column line 19; page 13 right-hand column line 24; [0112]) having first and second steering lines operatively coupled thereto (See e.g., ¶s [0110]-[0111]);
steering the kite toward the UAV by linearly displacing the first and second steering lines (See e.g., ¶s [0110]-[0112]);
(See e.g., FIG. 1; ¶s [0011] & [0086]); and
in response to contacting the UAV with the tether line, retrieving the UAV with a tensioner operatively coupled to the tether line (See e.g., ¶s [0011] & [0107]).
Regarding claim 10, McDonnell teaches further including maintaining, via the tensioner, a tension of the tether line within a desired tension range prior to contact of the UAV with the tether line (See e.g., FIG. 1; ¶ [0059]).
Regarding claim 22, McDonnell teaches further including a third steering line operatively coupled to the kite (See e.g., FIG. 25A element 232).
Regarding claim 23, McDonnell teaches wherein the first and second steering lines extend from a main cable portion (See e.g., FIG. 25A unlabeled cable extending beneath element 230) such that the first and second steering lines are linearly displaced relative to the main cable portion (See e.g., FIG. 25A elements 232, 234; ¶s [0058] & [0109]-[0110]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 4-7, 11-14, and 16-20 is/are rejected under 35 USC § 103 as being unpatentable over McDonnell, and further in view of Griffith et al., U.S. Patent Application Publication 2009/0033098 A1 (hereinafter called Griffith and this reference is listed on the IDS filed 05/27/2021).
Regarding claim 4, McDonnell teaches all the limitations of the instant claim except a sensor to measure a first position of the kite relative to a vessel from which the tether line extends.
However, Griffith teaches a sensor (See e.g., FIG. 2 element 200; FIG. [0017]-[0018]) to measure a first position of the kite relative to a vessel from which the tether line extends.
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of McDonnell and Griffith before him, before the effective filing date of the claimed invention, to add to the apparatus of the invention of McDonnell a sensor to measure a first position of the kite relative to a vessel from which the tether line extends, as taught in the analogous art of Griffith.  One would have been motivated to make such a combination to achieve the predictable result of providing a system that operates near a suitable operating point, as disclosed in Griffith (See e.g., Griffith ¶s [0013] & [0022]).
Regarding claim 5, McDonnell, as modified by Griffith in the rejection of claim 4 hereinabove, further teaches further including a kite analyzer (McDonnell See e.g., FIG. 6; ¶s [0015] & [0072]) to calculate a second position of the kite based on the first position of the kite and a position of the vessel (McDonnell See e.g., FIG. 1 element 2; ¶ [0072])
Regarding claim 6, McDonnell, as modified by Griffith in the rejection of claim 5 hereinabove, further teaches further including a transceiver to transmit the calculated second position of the kite to the UAV (McDonnell See e.g., ¶ [0114]) or a navigation network associated with the UAV.
Regarding claim 7, McDonnell, as modified by Griffith in the rejection of claim 4 hereinabove, further teaches wherein the vessel includes a ship (McDonnell See e.g., FIG. 1 element 2).
Regarding claim 11, McDonnell teaches further teaches including coordinating … movement of the UAV for the UAV to contact the tether line (See e.g., FIGS. 5 & 8; ¶s [0011], [0060], [0062], [0070], & [0072]).
Although McDonnell teaches the ship communicates with and controls the UAV, and the parasail can carry its own sensors such as radar, TV or infrared sensors to provide local area surveillance or decoy transmitters (See e.g., ¶ [0114]), McDonnell does not expressly teach instructions executed by at least one processor.
However, Griffith teaches instructions executed by at least one processor (See e.g., FIGS. 1 & 2 elements 104, 204; ¶ [0011]).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of McDonnell and Griffith before him, before the effective filing date of the claimed invention, to add to the apparatus of the invention of McDonnell a instructions executed by at least one processor, as taught in the analogous art of Griffith.  One would have been motivated to make such a combination to achieve the predictable result of providing a system that operates near a suitable operating point, as disclosed in Griffith (See e.g., Griffith ¶s [0013] & [0022])
Regarding claim 12, McDonnell, as modified by Griffith in the rejection of claim 11 hereinabove, further teaches further including determining a first position of the kite (Griffith See e.g., FIG. 7; [0033], where determining where the kite is in the traction and recovery phases teach different positions of the kite, which includes a first position of the kite) relative to a vessel (McDonnell See e.g., FIG. 1 element 2) carrying the tether line (McDonnell See e.g., FIG. 1  element 4) via instructions executed by the at least one processor (Griffith See e.g., FIGS. 1 & 2 elements 104, 204; ¶ [0011]).
Regarding claim 13, McDonnell, as modified by Griffith in the rejection of claim 12 hereinabove, further teaches including calculating, … a second position of the kite based on the determined first position of the kite (Griffith See e.g., FIG. 7; [0033], where configuring the controller to target the preferred traction and recovery phase line velocities teach different positions of the kite, which includes calculating, … a second position of the kite based on the determined first position of the kite) and a position of the vessel (McDonnell See e.g., FIG. 1 element 2) via instructions executed by the at least one processor (Griffith See e.g., FIGS. 1 & 2 elements 104, 204; ¶ [0011]).
Regarding claim 14, McDonnell, as modified by Griffith in the rejection of claim 13 hereinabove, further teaches further including steering the kite (Griffith FIG. 1 elements 100, 108, 110, 112, 114; ¶ [0015]) based on the determined first position of the kite (Griffith See e.g., FIG. 7; [0033], as set forth in this similarly claimed limitation in the rejection of claim 12 hereinabove) and a flight path of the UAV (McDonnell See e.g., FIGS. 5 & 8 elements 38, 40, 46, 50, 52, & 54; ¶s [0082], [0087], & [0094).
Regarding claim 16, McDonnell further teaches further including determining a position of the tether line (See e.g., FIG. 1 element 4; ¶ [0059]).

However, Griffith teaches instructions executed by at least one processor (See e.g., FIGS. 1 & 2 elements 104, 204; ¶ [0011]).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of McDonnell and Griffith before him, before the effective filing date of the claimed invention, to add to the apparatus of the invention of McDonnell a instructions executed by at least one processor, as taught in the analogous art of Griffith.  One would have been motivated to make such a combination to achieve the predictable result of providing a system that operates near a suitable operating point, as disclosed in Griffith (See e.g., Griffith ¶s [0013] & [0022]).
Regarding claim 17, McDonnell teaches …
determine a position of an unmanned aerial vehicle (UAV) (See e.g., FIG. 5; ¶ [0094]) to be captured by a tether line (See e.g., FIG. 5);
… a position of a kite (See e.g., FIG. 1 element 8; page 13 left-hand column line 19; page 13 right-hand column line 24; [0112]) suspending the tether line (See e.g., FIG. 1 element 4);
cause the kite to be steered by first and second steering lines operatively coupled to the kite (See e.g., ¶s [0110]-[0111]), the first and second steering lines to be linearly displaced to move the kite toward the UAV (See e.g., ¶s [0110]-[0112]); and
adjust movement of at least one of the UAV or the kite to capture the UAV (See e.g., ¶s [0070] & [0072]) by the tether line (See e.g., FIGS. 1 & 5 element 4).
But McDonnell does not teach a non-transitory machine readable medium comprising instructions, which when executed, cause a processor to at least: determine a position of a kite suspending the tether line.
(See e.g., ¶ [0011]), which when executed, cause a processor (See e.g., FIGS. 1 & 2 elements 104, 204; ¶ [0011]) to at least: determine a position of a kite suspending the tether line (Griffith See e.g., FIGS. 1 & 7 element 106; [0033], where determining where the kite is in the traction and recovery phases teach different positions of the kite, which includes determine a position of a kite).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of McDonnell and Griffith before him, before the effective filing date of the claimed invention, to modify the invention of McDonnell to include a non-transitory machine readable medium comprising instructions, which when executed, cause a processor to at least: determine a position of a kite suspending the tether line, as taught in the analogous art of Griffith.  One would have been motivated to make such a combination to achieve the predictable result of providing a system that operates near a suitable operating point, as disclosed in Griffith (See e.g., Griffith ¶s [0001], [0013], & [0022]).
Regarding claim 18, McDonnell, as modified by Griffith in the rejection of claim 17 hereinabove, further teaches the non-transitory machine readable medium (Griffith See e.g., ¶ [0011]), wherein the instructions (Griffith See e.g., ¶ [0011]) cause the processor (Griffith See e.g., FIGS. 1 & 2 elements 104, 204; ¶ [0011]) to move the kite (McDonnell See e.g., FIGS. 1 & 5 element 8) via the first and second steering lines (McDonnell See e.g., ¶s [0110]-[0112]) to bring the tether line (McDonnell See e.g., FIGS. 1 & 5 element 4) proximate a flight path of the UAV (McDonnell See e.g., FIGS. 5 & 8 elements 38, 40, 46, 50; ¶s [0082] & [0094).
Regarding claim 19, McDonnell, as modified by Griffith in the rejection of claim 17 hereinabove, further teaches the non-transitory machine readable medium (Griffith See e.g., ¶ [0011]), wherein the position of the kite is determined based on a position of the kite (Griffith See e.g., FIG. 7; [0033], where determining where the kite is in the traction and recovery phases teach different positions of the kite,) relative to a vessel (McDonnell See e.g., FIG. 1 element 2) from which the tether extends (McDonnell See e.g., FIGS. 1 & 5 element 4).
Regarding claim 20, McDonnell, as modified by Griffith in the rejection of claim 19 hereinabove, further teaches the non-transitory machine readable medium (Griffith See e.g., ¶ [0011]), wherein the instructions (Griffith See e.g., ¶ [0011]) cause the processor (Griffith See e.g., FIGS. 1 & 2 elements 104, 204; ¶ [0011]) to direct movement of the UAV based on the position of the kite (McDonnell See e.g., FIGS. 5 & 8; ¶ [0087]).


Claim 21 is/are rejected under 35 USC § 103 as being unpatentable over McDonnell, and further in view of CHATELAIN, WO 9715490 A1 (hereinafter called CHATELAIN).
Regarding claim 21, McDonnell teaches wherein each of the first and second steering lines includes a movable line (See e.g., FIG. 25A elements 232, 234).
But, McDonnell does not teach each of the first and second steering lines includes a movable wire or caliper.
However, CHATELAIN teaches each of the first and second steering lines includes a movable wire (See e.g., FIG. 12 elements 44 & 45; page 6 lines 37-38) or caliper.
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of McDonnell and CHATELAIN before him, before the effective filing date of the claimed invention, to modify the invention of McDonnell to include each of the first and second steering lines includes a movable wire, as taught in the analogous art of CHATELAIN.  One would have (See e.g., page 6 lines 31-40).

Response to Arguments
Applicant’s arguments in the Amendment filed 01/04/2022 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/TERRI L FILOSI/
Examiner
Art Unit 3644
01 February 2022



/Nicholas McFall/Primary Examiner, Art Unit 3644